Citation Nr: 1712065	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a peripheral vestibular disability, claimed as vertigo.

2. Entitlement to service connection for uterine fibrocystic disease with dysmenorrhea and hysterectomy, to include as secondary to service-connected fibrocystic breast disease and service-connected umbilical hernia scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1977, September 1979 to September 1980, August 1990 to September 1990, and December 1990 to April 1991; the Veteran is also shown to have periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) at least through 1997.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded these matters in July 2012, August 2014, and November 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2016 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for a peripheral vestibular disability, claimed as vertigo, and residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea.


FINDINGS OF FACT

1. There is competent evidence that the Veteran has not had vertigo at any time during the rating period on appeal.

2. There is competent evidence that uterine fibrocystic disease with dysmenorrhea and hysterectomy was not incurred during the two periods of service from October 1974 to October 1977 and from September 1979 to September 1980.

3. There is competent evidence that that uterine fibrocystic disease with dysmenorrhea and hysterectomy clearly and unmistakably existed prior to the period of service from August 1990 to September 1990 and from December 1990 to April 1991 and clearly and unmistakably was not aggravated by either of these periods of service.

4. Uterine fibrocystic disease with dysmenorrhea and hysterectomy is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for uterine fibrocystic disease with dysmenorrhea and hysterectomy on a direct or secondary basis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107; 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its November 2015 remand directives. VA treatment records dated since February 2015 have been included in the claims file. The Veteran was provided notice in accordance with 38 C.F.R. § 3.159(e) regarding the records that had been destroyed or that the VA was unable to obtain from the Records Management Center and two private hospitals. This letter notified the Veteran of which records the VA was unable to obtain, explained the efforts made by the VA to obtain the records, and the further actions the VA would take to obtain the records. The letter did not provide notice that the claims would be decided based on the records at the time unless the Veteran provided the missing evidence, nor did it notify the Veteran that she was ultimately responsible for providing this evidence.  However, the Board finds the Veteran received a copy of the remand order and would therefore, be aware that she could provide these documents or the claims would be decided based on the evidence currently in the file.  Furthermore, the Board finds the Veteran had actual knowledge she could submit additional evidence as she submitted new records in April 2016.

The examiner who conducted the February 2015 examination in regard to the Veteran's vertigo issued new opinions in August and October 2015, addressing each of the questions in the Board's November 2015 remand. The examiner who conducted the November 2014 gynecological examination issued a new opinion in June 2016, addressing each of the questions in the Board's November 2015 remand.

A new SSOC was issued in July 2015, which continued to deny service connection for both claims.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection, Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was no aggravated during service." Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered. 38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

III. Service Connection - Vertigo

The entrance examination reported the Veteran was normal upon entering service in in 1974. In April 1977, the Veteran's service treatment records (STR's) indicate she complained of dizziness and nausea. The Veteran was diagnosed with cerumen impaction at that time.  In her July 1977 exit examination, the Veteran reported she had a head injury when she was five. The Veteran continued to report this childhood incident off and on in STRs. Though the age of the incident fluctuates from four to six, the Veteran continuously reported she fell off a bike at a young age, and she did not report any lasting effects from this injury until April 2008, when she reports she has had continuous headaches and dizziness from this injury. Throughout medical examinations in service, the Veteran does not mention headaches or dizziness, and these records show, and she continuously reports, she was generally in good health throughout her time in service. STRs do not indicate any diagnosis of vertigo.

In April 2008, the Veteran reported she had been having headaches three to four times a week and dizziness two to three times a month for 30 years. Furthermore, in June 2008, the Veteran noted on her Notice of Disagreement that she experienced several episodes of vertigo while she was on active duty.

At a December 2012 VA examination, the examiner did not diagnose the Veteran with vertigo and made no other relevant diagnostic findings. In February 2015, the Veteran received another VA examination. The Veteran reported issues with cerumen impactions shortly after entering service in 1974 at that examination. She reported three to four episodes each year and vertigo less than once a month. At this examination, the examiner did note cerumen impaction in the Veteran's left ear, but the right ear was normal. 

In August 2015 and June 2016, the VA examiner who conducted the February 2015 examination reviewed the Veteran's file and opined that the Veteran's claimed conditions were less likely than not to have been incurred in or aggravated by an in-service injury, event, or illness, indicating that vertigo is less likely than not related to cerumen impaction because a cerumen impaction would not cause true vertigo. Furthermore, the examiner noted no current symptoms and concluded there was no evidence of vertigo. At the time of the December 2012 VA examination, while there was cerumen impaction present in the left ear, the Veteran did not report symptoms of dizziness or headaches at that time, and the only time the Veteran reported dizziness in service was at the time of cerumen impaction in 1977.

In light of the facts and applicable law set forth above, the Board finds service connection must be denied because a preponderance of the credible and competent evidence of record weighs unfavorably against the claim. 

The Veteran has had multiple VA examinations and there are extensive STRs. The Veteran does not have a current and competent diagnosis of vertigo, and the Veteran was not diagnosed with vertigo while in service. Furthermore, the VA examiner who conducted the February 2015 examination and provided further opinions in August 2015 and June 2016 competently and credibly opined that the Veteran's 1977 complaints of dizziness related to her cerumen impaction were not true vertigo because cerumen impaction does not cause vertigo. In April 2008, the Veteran competently reported she had suffered from headaches for 30 years. However, the Board finds these statements less probative as the STRS and medical records are largely silent to complaints of headaches and dizziness in the 30 years prior to this statement other than in 1977 when the Veteran was diagnosed with cerumen impaction. Accordingly, service connection for vertigo is not warranted.

IV. Service Connection - Uterine Fibroids

As noted above, the entrance examinations largely reported the Veteran was in good health in 1974. Beginning in January 1975, the STRs include notes where the Veteran reported she has severe abdominal cramps coinciding with her menstrual cycle, and she indicated these symptoms were not new.  The Veteran continued to report cramping coinciding with her menstrual cycle off and on throughout the Veteran's STRs in the 1970s.  No diagnosis was given associated with the complaints of cramping.

In September 1976, the Veteran was diagnosed with fibrocystic disease due to a mass in the Veteran's left breast. In January 1977, a breast biopsy was done, and the removal of a cyst from the left breast was noted at the Veteran's exit examination in July 1977.  The Veteran was granted service connection for fibrocystic breast disease; status post left breast fibroadenoma excision in June 2008.

VA treatment records indicate the Veteran reported being in good health in February 1986 and September 1988 with no notations of cramping or issues associated with her January 1977 procedure. 

In January 1991, the Veteran had surgery for an umbilical hernia. In June 2008, the Veteran was service connected for her umbilical hernia scar.  

In September 1998, the Veteran had a total abdominal hysterectomy because of the recurrent uterine fibroids since 1997. 

In March 1991 and March 1996, the Veteran again reported that she had no other health problems and felt she was in good health.

In March 2008, the Veteran's private physician diagnosed her with dysmenorrhea due to the severe menstrual cramping.

The Veteran contends, in her June 2008 Notice of Disagreement, that she was pregnant and had been ordered to be on bedrest due to premature contractions when she was called to active duty in 1990, and she further contends her active duty in 1990 caused her to develop uterine fibroids, which ultimately resulted in a hysterectomy.

In December 2012, the Veteran underwent a VA examination. Though she had no current symptoms at the time of the examination, the examiner noted the Veteran's prior issues with uterine fibroids. At this examination, the Veteran reported she was pregnant and on bedrest when she was called to active duty. The Veteran was accommodated with sedentary work until after she gave birth. The Veteran reported fibroid uterus was growing with the fetus while she was pregnant in 1990, likely partially caused by the preterm contractions. The examiner opined that the Veteran's cramping and dysmenorrhea were not related to her fibroid uterus because nearly all women experience this type of cramping associated with the menstrual cycle, and cramping does not usually cause uterine fibroids. This examiner provided no opinion as to the etiology of the Veteran's uterine fibroids.

The Veteran underwent another VA examination in November 2014. The Veteran again reported being placed on bedrest due to premature contractions in May 1990 while she was on reserve status.  The examiner also opined that dysmenorrhea was common and less likely than not the cause of uterine fibroids.  She also indicated that while there is no definitive answer on the cause of uterine fibroids, research suggests that they are a genetic alteration, often stimulated by hormones. Other factors include heredity and ethnicity, and the risk is increased with pregnancy. It was the opinion of the examiner that the Veteran's hysterectomy due to fibroids with dysmenorrhea was not caused or incurred as a result of service because the hysterectomy took place 21 years after the dysmenorrhea noted in service, which began at age 13 and is an extremely common condition. Furthermore, bedrest is not a treatment for fibroids, and the uterine fibroids were more likely caused by the increased hormones associated with pregnancy and the Veteran's heredity. The examiner also opined that a hernia would not cause or make uterine fibroids worse, and there is no medical research to support fibrocystic breast disease as a cause of uterine fibroids.

In February 2016, the examiner who conducted the Veteran's November 2014 examination provided further opinions on the Veteran's conditions. The examiner opined it was clear and unmistakable that the Veteran had uterine fibroids prior to active service in 1990. She was diagnosed during inactive service when she was pregnant in 1990 and was placed on bedrest. The examiner opined that it was clear and unmistakable that the uterine fibroids were not aggravated or made worse during service beyond the natural progression. Literature does not support that a lack of bedrest causes uterine fibroids to become worse. Furthermore, research suggests uterine fibroids are most often caused by genetics, hormones, or ethnicity. Therefore, the examiner opined it was less likely than not that the Veteran's uterine fibroids and subsequent hysterectomy were aggravated beyond their natural progression by not remaining on full bedrest in 1990 prior to the delivery of her baby.  The examiner also noted the Veteran was placed on bedrest because she went into premature labor, and not because of her uterine fibroids. Finally, the examiner opined that the Veteran's uterine fibroids were less likely than not secondary to the Veteran's service-connected fibrocystic breast disease as literature does not suggest this would cause uterine fibroids, which are again, more likely caused by genetics, hormones, and ethnicity.

The Board finds, after a careful review of the evidence, that the Veteran's uterine fibrocystic disorder with dysmenorrhea, which resulted in a hysterectomy was not incurred during the periods of active duty in the periods of active duty in the 1970s to the early 1980s. Additionally, the Board finds that the uterine fibrocystic disorder clearly and unmistakably pre-existed her periods of active duty service from August to September 1990 and December 1990 to April 1991 and was not aggravated by these periods of service. 

Addressing service incurrence, in the February 2016 VA examination report, the examiner concluded that it was less likely as not that the uterine fibroids were related to one of the earlier periods of service in the 1970s and early 1980s.  She acknowledged that the Veteran complained of menstrual cramps in 1975 on more than one occasion and was diagnosed with dysmenorrhea.  She stated that literature supports dysmenorrhea as menstrual pain that occurs around the time that menstrual periods first begin in otherwise healthy young women.  She added that this pain was usually not related to a specific problem with the uterus or other pelvic organs.  The examiner concluded that it was her opinion that the Veteran's uterine fibroids were not incurred in as a result of military service, to include the dysmenorrhea diagnosed in service.  She added that the Veteran underwent a hysterectomy secondary to menorrhagia, which is a substantially different medical condition than dysmenorrhea.  The Board accords this medical opinion high probative value, as the examiner provided a detailed rationale, which was based upon literature, medical principals, and evidence in the file.  To the extent that the Veteran, as a nurse, has alleged otherwise, the Board accords more probative value to the VA examiner's opinion because of her rationale for her conclusions, which included the reliance of medical literature.  Therefore, service incurrence related to her two earlier periods of service is not warranted.  
Addressing service aggravation, the examiner opined it was clear and unmistakable that uterine fibroids existed prior to active service in August 1990 because the Veteran was diagnosed with uterine fibroids when she was placed on bedrest in May 1990. The examiner also opined that it is clear and unmistakable that the uterine fibroids were not aggravated or permanently worsened during active service beyond the natural progression of the disability because medical literature does not support a lack of bedrest or other increased activity as a cause of worsening uterine fibroid growth.  The examiner further supported her opinion by indicating medical research and literature suggests uterine fibroids and their severity are most often caused by genetics, hormones, and ethnicity, and the Veteran's uterine fibroids were, therefore, not aggravated beyond their natural progression by active service.

The Veteran contends her uterine fibroids were worsened by not remaining on bedrest after being called to active duty prior to the birth of her child from August to September 1990. While the Board finds the Veteran, from her experience and training as a nurse, is competent to speculate as to the causes of her uterine fibroids, the opinions of the examiner from the November 2015 VA examinations and February 2016 opinion provided by the same VA examiner to be more probative as they are supported by a stronger rationale, including medical research, literature, and a complete review of the Veteran's claims file. 

The Veteran further contends her service-connected fibrocystic breast disease caused or aggravated her uterine fibroids with dysmenorrhea and hysterectomy. The VA examiner who conducted the November 2014 gynecological examination opined that the Veteran's uterine fibroids were less likely than not proximately due to or the result of the service-connected fibrocystic breast disease because medical literature does not support fibrocystic breast disease as a cause of uterine fibroids. 

Furthermore, the examiner stated the Veteran's cyst was removed from her left breast in 1976, and the uterine fibroids requiring the hysterectomy did not begin to develop until nearly fifteen years later. As a result, the Board finds the Veteran's uterine fibroids with dysmenorrhea and hysterectomy are not secondary to the Veteran's service connected fibrocystic breast disease.

Finally, the Veteran contends her service-connected umbilical hernia scar caused or aggravated her uterine fibroids with dysmenorrhea and hysterectomy. The VA examiner, in conducting the November 2014 examination, opined that the Veteran's uterine fibroids were less likely than not proximately due to or the result of the umbilical hernia and the service-connected scar associated with the surgery because medical literature does not support umbilical hernias as a cause of uterine fibroids; therefore, the hernia did not cause the uterine fibroids, nor did it aggravate or worsen them. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for a peripheral vestibular disability, claimed as vertigo is denied.

Entitlement to service connection for residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea, to include as secondary to service-connected fibrocystic breast disease and umbilical hernia scar, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


